On Remand from the Supreme Court

CRAWLEY, Judge.
The prior judgment of this court has been reversed by the Supreme Court of Alabama. See Ex parte Billeck, 777 So.2d 105 (Ala.2000). On remand to this court, and in compliance with the supreme court’s opinion, the judgment of the trial court is reversed, and the cause is remanded for the trial court to enter a judgment consistent with the supreme court’s opinion.
REVERSED AND REMANDED WITH INSTRUCTIONS.
ROBERTSON, P.J., and YATES, MONROE, and THOMPSON, JJ., concur.